Exhibit 10.12










Rayonier Advanced Materials Inc. 2017 Incentive Stock Plan
Restricted Stock Unit Award Agreement


This agreement (“Award Agreement”) is entered into by and between Rayonier
Advanced Materials Inc., a corporation organized under the laws of the State of
Delaware, with its principal office at 1301 Riverplace Boulevard, Suite 2300,
Jacksonville, FL 32207 (the "Company"), and the undersigned qualified individual
("Participant"), pursuant to the Rayonier Advanced Materials Inc. 2017 Incentive
Stock Plan, as amended (the "Plan"), as of this «Effective_Day» day of
«Effective_Date» (the “Effective Date”).
W I T N E S S E T H :


WHEREAS, the Compensation and Management Development Committee of the Company's
Board of Directors, in its capacity as the Committee under the Plan (the
"Committee"), desires to advance the best interests of the Company by
recognizing the achievements of Participant and Participant’s continued
responsibilities;
WHEREAS, the Committee has expressed an intention to grant to Participant
Restricted Stock Units, as defined in the Plan ("Units"), with such Units to
vest as provided in this Award Agreement, provided Participant remains
continuously employed by the Company from the date hereof through the Vesting
Date, and otherwise subject to all terms and conditions of this Award Agreement,
the Plan and any Appendix (the “Award”); and
WHEREAS, this Award Agreement is being entered into to convey the Award of Units
to Participant.
NOW THEREFORE, in consideration of the mutual promises made herein, the parties
agree as follows:
1. Definitions
All capitalized terms not expressly defined in this Award Agreement and used
herein shall have the same meaning set forth in the Plan, a copy of which has
been provided to Participant.
2. Award of Stock; Vesting
(a) Stock Awarded. Participant is hereby awarded «Restricted» Units, subject in
all respects to the terms of this Award Agreement and the Plan, as of the
Effective Date.
(b) Vesting. Participant shall become vested with respect to, and thereupon have
a non-forfeitable right to, the shares of Stock underlying the Units granted
pursuant to Section 2(a) on «Vesting_Date», subject to possible Accelerated
Vesting under Section 2(d) below, provided that, Participant shall have remained
continuously in the employ of the Company (or any Participating Company) from
the Effective Date through such vesting date (herein referred to as the "Vesting
Date").
(c) Termination of Employment. Except as provided in Section 2(d), if
Participant's employment with the Company or any Participating Company, as
applicable, is terminated for any reason before the Vesting Date, then all of
the Units subject to this Award Agreement, and all dividend equivalents and
accrued earnings thereon, if any, shall immediately be forfeited to the Company,
and Participant shall have no further rights to such Units, the underlying
shares of Stock or any dividend equivalents or accrued earnings thereon from and
after the date of such termination.
(d) Accelerated Vesting. Subject to and in accordance with the provisions of the
Plan and Section 5(e) of this Agreement, the Committee may, in its sole
discretion, provide for accelerated vesting of all or a portion of the Award in
the event of Participant’s death, Total Disability or Retirement or in
connection with a Change in Control or in other special circumstances. Any
vesting event that occurs pursuant to this Section 2(d) is referred to herein as
“Accelerated Vesting.”





--------------------------------------------------------------------------------

Exhibit 10.12




(e) Withholding Taxes. On the Vesting Date, or at any other time when
withholding is required under the Code or under the applicable provisions of any
Applicable Law, including any federal, provincial, state or local law, relating
to the withholding of tax or other required deductions, including on the amount,
if any, includable in the income of Participant, the Company shall have the
right to require Participant to pay to the Company the amount of taxes that the
Company is required to withhold as a condition precedent to the payment of the
Award. In the Committee’s discretion, the Company shall have the right to
retain, or sell without notice, a sufficient number of shares of Stock
underlying the then vesting Units held by Participant to cover the amount
required to be withheld, or to withhold such amount from any other amounts due
to Participant by the Company, subject to Applicable Law. The Committee may, in
its discretion, require or permit Participant to elect, subject to such
conditions as the Committee shall impose, (i) to have shares of Stock otherwise
issuable pursuant to the Award withheld by the Company or (ii) to deliver to the
Company previously acquired shares of Stock (through actual tender or
attestation), in either case for the greatest number of whole shares having a
Fair Market Value on the date immediately preceding the Vesting Date not in
excess of the amount to be used for tax withholding, in the Committee’s
discretion. The Company may deduct from all dividend equivalents paid with
respect to vested Units granted hereunder, and from any earnings deemed accrued
thereon as hereinafter provided, the amount of taxes, if any, that the Company
is required to withhold with respect to such amounts.
3. Restrictions; Stockholder Rights; Dividends
(a) Sale; Exchange, etc. Participant acknowledges and agrees that prior to the
Vesting Date the Units are subject to a restriction against sale, exchange,
hypothecation, assignment, transfer (including by gift), pledge or other
encumbrance (each, a “Transfer”), except as provided in Section 17(f) of the
Plan with the prior written consent of the Committee, which consent shall
require of the proposed transferee an undertaking to be bound by the terms of
this Award Agreement, including forfeiture upon the termination of the
employment of Participant before the Vesting Date. Any Transfer of vested Units
shall only be undertaken in compliance with Applicable Law, including applicable
securities laws and Company policies. Participant acknowledges that Participant
will continue to be subject to any applicable provisions of the Plan, including
without limitation Sections 15 and 16, notwithstanding the vesting or Transfer
of any such Units.
(b) Stockholder Rights. Participant, as the owner of Units granted hereunder,
shall not have any rights of a stockholder, including but not limited to, the
right to vote or, subject to Section 3(c) below, the right to receive dividends
until the issuance of Stock to Participant in respect of such Award.
(c) Dividend Equivalents.
(i) Dividends Accumulated. In the event a cash dividend is declared and paid
with respect to the Stock, a dividend equivalent equal to the per share amount
of such dividend shall be credited on all Units underlying the Award and
outstanding on the record date for such dividend. Any such dividend equivalents
and any accrued earnings thereon, as provided for in Section 3(c)(ii) below,
shall be accumulated and credited to an account for Participant and shall be
subject to the same terms and conditions, including vesting restrictions, as the
underlying Units with respect to which the dividend equivalents are credited.
Any dividend equivalents, plus any accrued earnings thereon, that are earned and
not forfeited shall be paid in cash on the Payout Date (as provided in Section
3(c)(iii) below).
(ii) Interest on Withheld Cash Dividends. Participant shall be credited and paid
a cash amount equal to the amount of interest that would have accrued on all
dividend equivalents accumulated under Section 3(c)(i) and paid in cash in
respect of Stock vested on the Vesting Date, had all such dividend equivalents
earned interest at a rate equal to prime rate as reported in the Wall Street
Journal, adjusted and compounded annually, from the date such cash dividends
were paid by the Company on the Stock.
(iii) Payout Date. The date of payment to Participant (the “Payout Date”) of
dividend equivalents and accrued earnings thereon, if any, shall be not later
than fifteen (15) days following the Vesting Date.
(iv) Unfunded Obligation. Insofar as this Section 3(c) provides for payments to
Participant in cash, this obligation shall be unfunded and, in particular, the
Company shall not be obligated to segregate amounts in respect of the dividend
equivalents earned on the Stock or any amount in respect of interest deemed to
accrue hereunder. Although





--------------------------------------------------------------------------------

Exhibit 10.12




bookkeeping accounts may be established with respect to Participant by virtue of
the operations of this Section 3(c), any such accounts are merely a bookkeeping
convenience. Any liability of the Company to Participant shall be based solely
upon the contractual obligation arising under this Award Agreement.
(d) Restrictions; Legend; Delivery. Each Unit granted pursuant to this Award
Agreement and dividend equivalents credited with respect to such Units, if any,
shall be evidenced by the Company in a restricted book entry account maintained
with the Company’s transfer agent until the Units, or dividend equivalents, if
any, represented thereby have vested or been forfeited as provided herein. All
book entries representing the Units shall reflect the following notation:
"The transferability of Restricted Stock Units represented hereby are subject to
terms and conditions, including forfeiture, contained in a Rayonier Advanced
Materials Inc. 2017 Incentive Stock Plan Restricted Stock Unit Award Agreement
between the owner hereof and Rayonier Advanced Materials Inc. Copies of such
Award Agreement are on file in the office of the Secretary of Rayonier Advanced
Materials Inc."
Upon vesting of all or any portion of this Award, the shares of Stock underlying
the vesting Units shall be delivered to Participant, free of restrictions and
the legend described above, not later than the Payout Date, subject to Section 4
below.
4. Conformity with Securities Laws
The grant of Units hereunder (and any transfers thereof) is subject to
compliance with all applicable securities laws. Participant hereby represents to
the Company that Participant is acquiring the Units, and any underlying shares
of Stock to which Participant may become entitled upon vesting of such Units,
for investment purposes only and not with a view to the distribution thereof.
The book entries or certificates, as applicable, representing Stock issued by
the Company pursuant to this Award Agreement may reflect or bear a legend
describing the restrictions on resale thereof under applicable securities laws,
and stop transfer orders with respect to any such shares may be entered in the
stock transfer records of the Company.


5. Miscellaneous
(a) Assignments and Transfers. The rights and interests of Participant under
this Award Agreement may not be assigned, encumbered or transferred, except as
provided for in this Award Agreement and the Plan.
(b) No Right to Employment. Neither this Award Agreement nor any action taken
hereunder shall be construed as giving Participant any right to be retained in
the employ of any Participating Company.
(c) Headings. The headings contained in this Award Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Award Agreement.
(d) Consistency with the Plan. The provisions of the Plan are incorporated
herein by reference and shall govern as to all matters not expressly provided
for in this Award Agreement. This Award Agreement is subject to all the
provisions of the Plan. It is expressly agreed and understood that in the case
of any inconsistency between the provisions of this Award Agreement and the
Plan, the provisions of the Plan shall control, as determined in the sole
judgment of the Committee.
(e) Code Section 409A. Although the Company does not guarantee to Participant
any particular tax treatment relating to the Award, it is intended that the
Award be exempt from Code Section 409A and the regulations and guidance
promulgated thereunder, specifically including the short-term deferral exception
set forth in Treasury Regulation Section 1.409A-1(b)(4), and this Award
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.
Notwithstanding anything herein to the contrary, in no event shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
Participant by virtue of Code Section 409A or any damages for failing to comply
with Code Section 409A.
    
(f) Choice of Law; Venue. This Award and Award Agreement will be interpreted and
construed in accordance with and governed by the laws of the State of Florida
(other than its conflict of law principles). Participant consents to the





--------------------------------------------------------------------------------

Exhibit 10.12




exclusive venue and jurisdiction of the state and federal courts located in
Florida and waives any objection based on lack of jurisdiction or inconvenient
forum.
(g) Clawback. The Award and any shares of Stock delivered pursuant to the Award
are subject to forfeiture, recovery by the Company or other similar action
pursuant to applicable Plan provisions and any applicable clawback or recoupment
policy of the Company, as may be in effect from time to time, or as otherwise
required by law.
(h) Amendment; Waiver. This Award Agreement may be amended or modified at any
time by an instrument in writing signed by the parties to this Agreement. The
failure of the Company to enforce at any time any provision of this Award
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.
(i) Electronic Delivery and Acceptance. The Company may, in its sole discretion,
elect to deliver any documents related to current or future participation in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
(j) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her personal tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.
(k) Applicable Law; Appendix. Notwithstanding any provisions in this Award
Agreement, the Award shall be subject to Applicable Law and any special terms
and conditions set forth in any appendix to this Agreement specific to any
country outside of the U.S., which appendix shall constitute part of this Award
Agreement. Moreover, if Participant relocates to a different country, any
special terms and conditions in the applicable appendix for such other country
will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with Applicable Law or facilitate the administration of the Plan in such
country.
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed and delivered on the Effective Date first above written.
PARTICIPANT










___________________________________
Name: «Legal_Name»
Address: «Address»
                «City», «State» «Zip»
                
RAYONIER ADVANCED MATERIALS INC.










By____________________________________
     Jay Posze
     SVP, Human Resources
       

 
Appendix


Canada


1.
Nature of the Grant. In accepting the Award, Participant acknowledges that:

a.
the Plan is established voluntarily by the Company, is discretionary in nature
and it may be modified, amended, suspended or terminated by the Company at any
time;

b.
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards under the Plan, or benefits
in lieu of awards under the Plan, even if awards under the Plan have been
granted repeatedly in the past;

c.
all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;






--------------------------------------------------------------------------------

Exhibit 10.12




d.
Participant is voluntarily participating in the Plan. Participant (i) has
reviewed the terms and conditions of the Plan, the Award Agreement and this
Appendix and understands his or her rights, restrictions and obligations
thereunder, and (ii) has been afforded the opportunity to obtain counsel and
advice with respect to the Plan, the Award Agreement and this Appendix;

e.
the Award and the shares of Stock subject to the Award are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or other Participating Company which employs Participant
(“Employer”), and which is outside the scope of Participant’s employment
contract, if any;

f.
the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;

g.
the Award and the shares of Stock subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Participating Company, except as may be required by applicable
employment standards legislation;

h.
the Award and Participant’s participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any
Participating Company;

i.
the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

j.
in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of Participant’s employment with the Company or the Employer (for
any reason whatsoever and whether or not in breach of local Applicable Law) and
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim;

k.
for purposes of the Plan and this Award, Participant’s employment shall be
considered to have terminated effective on the later of (i) the last day of
Participant’s actual and active employment with the Company (or any
Participating Company), whether such date is selected by agreement, unilaterally
by the Company (or any Participating Company) and whether with or without
advance notice to Participant; and (ii) the end of the minimum notice period
during which benefits must be continued pursuant to applicable employment
standards legislation. For the avoidance of doubt, no period of notice or
payment in lieu of notice (except in the case of (ii) above) that is given or
that ought to have been given under statute, contract, civil law, common law in
respect of such termination of employment that follows or is in respect of a
period after Participant’s last day of actual and active employment shall be
considered as extending the period of employment for the purpose of determining
Participant’s entitlements under the Plan and this Award; and

l.
the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, takeover or transfer of
liability, except as provided under local Applicable Law.



2.
Currency Fluctuation. Neither the Company nor any other Participating Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the U.S. Dollar that may affect the value of the Award, or
any amounts due to Participant pursuant to the settlement of the Units or the
subsequent sale of any Shares acquired upon settlement.



3.
Language. If Participant received this Award Agreement or any other document
related to this Award or the Plan which is translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.



4.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.








--------------------------------------------------------------------------------

Exhibit 10.12




5.
French Language. Participant has expressly requested that this Award Agreement,
the Plan and all documents related thereto be drafted in English. Le participant
a demandé que cette entente, le Plan et tous documents connexes soient rédigés
en anglais. For Quebec participants only.






